Glare:, O. J.,
dissenting. The sole question presented in tbis case is whether a conveyance of land by a married woman who is a free-trader and has received the purchase money, the deed being endorsed with the full written assent of her husband, and thereafter duly probated and admitted to registration, is void against the heirs — who do not tender the return of the purchase money — because her privy examination is not shown to have been taken.
• If the deed is not valid, the heirs certainly should not be allowed to set it aside, and recover the land unless they should tender the return of the purchase money. This is elementary justice, and was laid down in Burns v. McGregor, 90 N. C., 222, citing Scott v. Battle, 85 N. C., 184, and other cases, and has been cited and reaffirmed often since. See cases cited in the annotated edition, 90 N. 0., 226.
The point, however, as to the validity of a deed executed by a married woman who is a free-trader, executed with the written assent of her husband (which is all that the Constitution requires), but without privy examination, has never before been presented to this Court for decision. No question as to the power of married women to contract arises in this case. It is true Montgomery, J., so intimates obiter, in Smith v. Bruton, 137 N. C., 83, but he immediately adds that in that case the rights of a married woman as a free-trader did not arise. Besides, his general expression, not pertinent to the case in hand, that no married woman could make a conveyance of land without a privy examination was incorrect. We know that the statute in several instances permits a married woman to make a conveyance of her land, without privy examination, even without being a free-trader, and though without her husband’s assent. Eevisal, 2117, 2116, 2111, 2096 and 956. Here the married woman was a free-trader, her husband’s assent and joinder in the deed was expressed and she received the purchase money, and this action seeks to recover the land without repayment of the purchase money.
In Williams v. Walker, 111 N. C., 608, it was practically held by the whole Court that if the grantor had been a free-trader her deed would have been valid without privy examination.
*452Tbe question being before tbis Court for tbe first time we are free to decide it without infringing upon any precedent. Tbe general provision in Revisal, 952, requiring tbe wife’s privy examination is subject to tbe above statutory exceptions. At tbis session in S. v. Holder, it was beld tbat tbe Revisal must be construed as a whole, and tbat where one section provided tbat “all offenses punishable by death or imprisonment in the State’s prison,” should be felonies, but five other sections prescribe for certain offenses, punishment in tbe State’s prison, adding tbat they, should be misdemeanors, tbe latter are exceptions to tbe general rule, and hence not felonies.
In Revisal, 2117, it is provided tbat if any husband shall abandon bis wife or maliciously turn her out of doors she “shall be deemed a free-trader” and shall have power to convey her real estate “without tbe assent of her husband.” Tbis statute was held constitutional. Hall v. Walker, 118 N. C., 377; Finger v. Hunter, 130 N. C., 531; Vandiford v. Humphreys, 139 N. C., 67; Brown v. Brown, 121 N. C., 8.
Revisal, 2116, provides tbat if tbe husband is living separate from the wife either by decree of court or under deed of separation, or if be is an idiot or á lunatic, .the wife “shall be a free-trader” and can “convey her real estate without tbe assent of her husband.” ,,
Revisal, 2111, provides that if tbe husband shall separate from bis wife and live in adultery, she may “sell and convey her real property as if she were unmarried.”
• Revisal, 2096, provides that no leases of real estate by a married woman, “not a free-trader” shall be valid without privy examination. This shows the legislative understanding is that if she is a free-trader the conveyance is valid without privy examination. Burwell, J., in Williams v. Walker, 111 N. C., 608.
Revisal, 959, also dispenses with privy examination where the conveyance is of the husband’s land and the wife is a lunatic. The requirement of a privy examination has therefore many exceptions.
Revisal, 2113, prescribes that when a wife has been duly made a free-trader “she may contract and deal as if she were a feme sole.”
*453If tbe sole object of this statute had been to authorize the free-trader to contract as a feme sole, the statute would have so expressed it. It would have stopped with the word “contract” which expresses the idea and power as fully and completely as possible. By adding the words "and deal as if she were a feme sole ” it was meant to give her complete and full powers as she possessed before she was married, or after she ceased to be so. The word “deal,” evidently could mean only “convey,” because by the Constitution a married woman has full power to dispose of her personalty in any mode whatsoever, as if feme sole. Vann v. Edwards, 135 N. C., 661; and she could dispose of her realty by will, and requires only the husband’s written assent as to conveyance of her realty (which she had here). The addition of the word “deal” in connection with the words “as if she were a feme sole” are meaningless, therefore, unless it authorizes the wife to execute a deed, when she is a free-trader, free from all requirements of any kind, save the constitutional one that she must have the written assent of her husband. What else could “deal as a feme sole” signify? For the statute already provides that she could contract.
Besides, the word “deal” is a much broader word than “contract,” and is therefore not a mere repetition of it. The word “deal” among its primary meanings as defined by both'Webster andWorcestersignifi.es — 1. Give or transfer. 2. Transact. In this they are borne out by the usage of the best English writers.
“Deal thy bread to the hungry.” Isaiah, Ixviii, 7.
“I could deal kingdoms to my friends and ne’er be weary.” Shakespeare, Timón, Act. I, sc. 2.
“As rich men deal gifts.” lb. lv., 3.
“Deal damnation round the land.” Pope’s Universal Prayer.
“With a broken truncheon deals his blows.” Dryden.
Certainly the word cannot, therefore, be regarded as a mere duplication of the word “contract.” This is true also of the second meaning above given of general transaction:
“He that deals between man and man.” Lord Bacon.
“The Jews have no dealings with the Samaritans.” John, lv, 9.
On the authority of the lexicographers and the best writers *454tbe word “deal” bas a far different meaning from tbe. word “contract.” To restrict tbe meaning of tbe word to “contract” would be to give it a signification nxucb narrower tban tbat wbicb naturally belongs to it, and would .uselessly duplicate a word al-' ready used. Tbe natural'meaning wbicb should be given tbe words "and deal as if she were feme sole” is to add something beyond the power of contracting. The word “and” means “in addition,” and tbe word “deal” evidently shows tbat tbe Legislature intended to give a free-trader in all other respects tbe same freedom and power of dealing with her property “as if she were a feme sole ” subject, of course, only to tbe constitutional restrictions tbat a married woman must have tbe written assent of her husband to conveyances of her realty.
What is tbe reason, what is tbe necessity, to construe tbe liberal words of tbe Legislature, wbicb treat a free-trader “as if she were a feme sole” to be not “as if she were a feme sole” except as to “contracting?” Tbe requirement of a privy examination is of no benefit to any one and is simply a vexation and a useless expense wbicb in tbe aggregate is no small sum. We have no reason to believe tbat tbe married women of North Carolina are in any wise inferior to tbe married women in our adjoining States, South Carolina, Georgia, Tennessefe and Virginia, in all of wbicb this useless formality bas been abolished these many years, without any detriment to any one. Nor are tbe married women of North Carolina inferior to those of New York or in tbe other States of this Union, in all of wbicb save perhaps 8 or 9 this' useless formality bas been abolished for many years; nor to those in England and other countries of tbe British Empire, in wbicb tbe privy examination of a married woman bas long since been relegated to tbe company of tbe feudal tenures and tbe refinements of special pleading. There is no reason tbat North Carolina should retain useless and vexatious formalities which have been discarded elsewhere.
Viewed in tbe light of Eevisal, 2113, and giving to tbe words of tbe statute their ordinary signification, it would seem tbat tbe Legislature intended to confer upon free-traders not merely tbe power of contracting, but in all other respects tbe same freedom “as if she were a feme sole.” It is tbe natural and ordi*455nary meaning of tbe words used, and there can be no reason to give them an unusual and restricted meaning; a meaning, in short, that strikes out of the statute the words “and deal,” if they meant no more than has already been expressed by the word “contract.” But independently of the statute, the parties who paid the full purchase money for this land and received the deed of the married woman and free-trader, with the written assent of her husband endorsed, should not be deprived of it. If the grantees had received the deed from a married woman who is a quasi free-trader from implied consent under Revisal, 2117, 2116, 2111, 2096 or 956, they could not be deprived of it. The deed would be admittedly valid, under the decisions of this Court, above cited. A fortiori, they should not be deprived both of the land and of the purchase money when they have taken the deed from a free-trader who was made such with the express consent of the husband under Revisal, 2113, and he is also joined in the deed and expressed his full assent to the conveyance. In Bell v. McJones, 151 N. C., 85, this Court has held recently that where a married woman has received the purchase money for her tract of land she would not be allowed to profit by the fraud of her husband, who palmed off on the purchaser a deed conveying a smaller tract than the one she had contracted to sell. Here the heirs at law are seeking to deprive the purchaser not merely of a part of the land, as in Bell v. McJones, supra, but to take the whole of it back without restoring any part of the purchase money.
Independently of the terms of Revisal, 2113, empowering a married woman to deal “as if she were a feme sole ” and of the equitable principle stated in Burns v. McGregor, 90 N. C., 222, and other cases cited by that case or which have approved it since, to the effect that a married woman cannot disavow her contract and notwithstanding retain the consideration she has received therefor (an elemental principle of justice) there is this further consideration, that the Constitution, Art. X, sec.. 6, provides that a married woman, “with the written assent of her husband,” may convey her realty “as she were unmarried.” It would seem clear, from this language that the Legislature could not add any other requirement as to conveyances by a married *456woman of ber realty wbicb is not exacted, of unmarried women. Tbe Convention was not inadvertent to tbe matter of privy examination, for in tbe same article, sec. 8, it retained it as to a conveyance of tbe homestead. It therefore dispensed with tbe privy examination intentionally in sec. 6, when it provided that a married woman could convey as if unmarried, provided she bad tbe written assent of ber husband.
Privy examination is a substitute for a fine and a recovery, and as such is brought forward in Revisal, 952, evidently by inadvertence to tbe change made by tbe Constitution. Tbe proper construction of Revisal, 952, to make it conform to tbe Constitution, is that tbe privy examination is only required in tbe instance in wbicb tbe Constitution retains it. It is true that we have cases wbicb bold contrary to this view, but there is not one, as we have seen, wbicb bolds that a privy examination is required of a free-trader who is authorized by Revisal, 2113, “to contract and deal as if she were a feme sole.”
In tbe recent case of Ball v. Paquin, 140 N. C., 89, this Court said, that “in tbe absence of controlling decisions to tbe contrary,” it would bold otherwise than our line of decisions bad held as to tbe right of married women to contract, and on page 96 expressed tbe wish that tbe Legislature would bring tbe statute law “into harmony with-the best modern thought and conditions.” Tbe same was said in Bank v. Howell, 118 N. C., 273, and in other cases.
As to tbe point now presented, there has been no decision rendered heretofore. If Revisal, 2113, empowers a free-trader to convey, with tbe written assent of ber husband, without privy examination, it conforms to tbe Constitution, to Revisal, 2096, and as to leases by married women, and is “in harmony with tbe best modern thought and conditions,” Ball v. Paquin, supra, for, as already said, privy examination has been abolished in all other countries except possibly in 8 or 9 of our States. No evil results have followed. In these days, we no longer presume either as a matter of fact or of law that a husband will intimidate bis wife into consenting to a conveyance or that wives will be intimidated. If it were otherwise, tbe intimidation would be renewed if tbe wife did not assent before tbe justice of tbe *457peace. Sucb ceremony certainly does not possess tbe protection wbicb was afforded by fine and recovery wbicb was bad in open court, and wbicb bas been abolished everywhere. There can be no reason for tbe retention of its ineffective substitute.
It is certainly a great hardship that these defendants shall lose tbe land for wbicb full value was paid, and for wbicb they received a deed executed by a married woman who was a free-trader, when tbe deed was executed with tbe written assent of her husband, duly adjudged, probated and registered, and under a Constitution wbicb guaranteed to all married women tbe right to convey their realty, with tbe sole requirement that tbe conveyance should be with tbe written assent of tbe husband.